         Case 1:18-cv-10437-KPF Document 91 Filed 04/16/19 Page 1 of 1



                                                                                                                     '


                                                                                                    ): 11~(1-0dj
UNITLD STATES DISTRICT COURT
SOUTHERN DISTRICT OF NFW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x          ! r ·;·::.; ..
                                                                                'l ..
MATTEL INC..                                                                       -·
                                                                                ,, ~   ..
                                                                                        ~
                                                                                I•" .....




                                                   Plaintill                  CIVIL ACTION
                                                                              18-cv- I 043 7 (KPF)

                         - against -                                          SATISFACTION OF JUDGMENT

/\/\RON'S F/\Sf IION STORE, et al.
                                                   Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x


                    WllEREAS. a judgment was entered in the above action on the 27 111 day of

March. 2019 in favor of Plaintiff Mattel. Inc. and against Defendant Shanghai Huaitong Inflated

Article Co .. Ltd. in the amount of $50,000.00. and said judgment having been satisfied. and it is

certified that there arc no outstanding executions with any Sheriff or Marshall.

                        THEREFORE, satisfaction of said judgment is hereby acknowledged. and the

Clerk of the Court is hereby authorized and directed to make an entry of the satisfaction on the

docket of said judgment against Defendant Shanghai Huaitong Inflated Article Co .• Ltd ..

          Dated: April 2. 2019                               Respectfully submitted,
          New York. New York
                                                                       EPSTUN           D~LP
                                                                       13Y:                 ~
                                                                                   Brieanne Scully (BS 371 I l
                                                                                   bscullv@ipcounsclors.com
                                                                                   60 East 42nd Street. Suite 2520
                                                                                   New York. NY 10165
                                                                                   Telephone:      (2 I 2)
                                                                                                        292-5390
                                                                                   Facsimile:      (212)292-5391
                                                                                   .·ltlorneyjiJr Plaintiff
                                                                                   Jlattel. Inc.
